Citation Nr: 1816625	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-20 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left knee disability, to include degenerative joint disease and osteoarthritis, post meniscectomy.

2.  Entitlement to service connection for left knee disability, to include degenerative joint disease and osteoarthritis, post meniscectomy (left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1969 to September 1991.  

These matters come before the Board of Veterans' Appeals (Board) from a July 2011 rating decision granting a reopening and denying the claim of service connection for left knee disability.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran filed a notice of disagreement (NOD) in later in July 2011 and in March 2014 the Regional Office (RO) issued a statement of the case (SOC).  The Veteran timely filed a substantive appeal in April 2014.  Historically, the claim for service connection for left knee disability was denied in April 2006.  


FINDINGS OF FACT

1.  In an April 2006 rating decision, the RO denied the Veteran's claim for service connection for left knee disability.  The Veteran neither appealed his decision nor submitted new and material evidence within the one year appeal period.

2.  The evidence received since the April 2006 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of service connection for left knee disability.  

3.  The evidence is at least evenly balanced as to whether the Veteran has a left knee disability related to service.  




CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied the claim for entitlement to service connection for left knee disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the April 2006 decision is new and material and the criteria for reopening the claim for entitlement to service connection for left knee disability have therefore been met.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

3.  With reasonable doubt resolved in favor of the Veteran, left knee disability was incurred in service.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's lay statements should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id.; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Here, the Veteran's claim for service connection for depressive disorder was denied in an April 2006 rating decision on the basis that medical records in support of the claim do not support diagnosis or treatment of a left knee disability which began in or was caused by military service.  He did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  Accordingly, the April 2006 rating decision is final.  See 38 U.S.C. § 7105(c); Bond v. Shinseki, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302,  20.1103.

Evidence received since the April 2006 denial includes lay statements from the Veteran, private treatment records and a new VA examination.  This evidence indicates that the Veteran's left knee disability began in service and that they were related to an in-service motor vehicle accident.  The evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.  The evidence received since April 2006 is thus new and material and reopening the claim of service connection for a left knee disability is warranted.



II.  Service Connection

The Veteran contends that he was treated for and underwent surgery for his left knee disability in service and that he has continued to suffer from the disability since leaving the service.

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert supra.  To deny a claim on the merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Turning to the record, the Veteran underwent a VA examination in June 2011 for his joints, to include bilateral knees.  During this examination, he was diagnosed with left knee degenerative joint disease.  Subsequently, the Veteran had a left knee arthroscopy in 2012 due to a recurrent tear of his meniscus following a previous surgery in 1990 while in service.  Finally, private treatment records from April 2014 indicate bilateral knee osteoarthritis and current intermittent pain.  As such, the current disability requirement has been established.

Treatment records from service indicate that the Veteran suffered from an automobile accident in December 1973.  Also, during his June 2011 VA examination, the Veteran noted that he twisted his knee during physician training in service and subsequently underwent a left arthroscopy in 1990 for left patellofemoral syndrome.  Laypersons, such as the Veteran, are competent to report on matters observed or within his or her personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.  See 38 C.F.R. § 3.159 (a)(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002).  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As the board finds no reason to question the veracity of the Veteran's assertions in this regard, they are considered credible.  As such, the in-service injury or event requirement has also been met.  

As to a nexus between the in-service event and the current disability, the physician who conducted the June 2011 VA examination noted that the Veteran's left knee degenerative joint disease was not caused by or related to service or the patellofemoral syndrome that resolved in service and rather, was most likely age related.  The examiner did not provide a thorough rationale for this conclusion.

Alternatively, an October 2005 consultation with a long-term treating private physician indicated that the pain that led to his 1990 arthroscopy was in part due to the automobile accident that the Veteran suffered in 1972.  Similarly, private treatment records from April 2014 by a physician that had treated the Veteran since service and performed the arthroscopy indicated that the pathology of his osteoarthritis was "definitely present during active-duty tenure."  

Given the lack of thorough rationale in the June 2011 VA examination nexus opinion and the two medical opinions by private physicians who have treated the Veteran since service indicating the onset of the current left knee disability was in service, along with the competent, credible lay evidence that a twisted knee from physical training in-service also contributed to his current left knee disability, the evidence is at least evenly balanced as to whether the Veteran has a current left knee disability related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a left knee disability is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.






ORDER

The application to reopen a claim of service connection for left knee disability, to include degenerative joint disease and osteoarthritis, post meniscectomy, is granted.

Entitlement to service connection for left knee disability, to include degenerative joint disease and osteoarthritis, post meniscectomy, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


